  Case 7:17-cv-02934-KMK-LMS Document 143 Filed 07/22/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
LEEBER REALTY LLC and BERNARD COHEN,
both individually and in his capacity as Trustee of the
Bernard Cohen Revocable Trust,                                      No. 17-cv-2934(KMK)(LMS)

                                    Plaintiffs,                     ECF Case
                       -v-
                                                                    AMENDED
TRUSTCO BANK,                                                       JUDGMENT IN
                                                                    A.CIVIL ACTION
                                    Defendant.
----------------------------------------------------------------x




        This action was commenced by plaintiff Leeber Realty LLC on April 21 , 2017 by the

filing of a complaint and the issuance of a summons to defendant; defendant appeared and

filed its answer to the complaint, which included two counterclaims, on June 1, 2017;

plaintiff replied to the counterclaims on June 12, 2017; plaintiff filed an amended complaint

on consent on October 6, 2017 which, among other things, added Bernard Cohen, both

individually and in his capacity as Trustee of the Bernard Cohen Revocable Trust, as a

party plaintiff; defendant filed its answer to the amended complaint, which included two

counterclaims, on October 11 2017; plaintiffs replied to the counterclaims on October 12,

2017; following the completion of discovery, on December 26, 2017, plaintiffs moved for

summary judgment, which was opposed by defendant; by Opinion and Order, dated June 1,

2018, this Court: (i)        granted plaintiffs' motion for summary judgment in part, finding

defendant to be liable to plaintiffs, (ii) directed plaintiffs to file a supplemental submission

with a revised calcu lation of damages, attorneys' fees , expense and costs in accordance with

the June 4, 2018 Opinion and Order, and (iii) dismissed defend<\nt's counterclaims; plaintiffs




                                               Page 1 of 3
  Case 7:17-cv-02934-KMK-LMS Document 143 Filed 07/22/19 Page 2 of 3



filed their supplemental damages submission on June 13, 20 I 8, which was opposed by

defendant; thereafter, on July 18, 2018, defendant moved to vac~te the June I, 2018 Opinion

and Order pursuant to Fed. R. Civ. P. 60(b), which was opposed by plaintiffs, and, by

Opinion and Order, dated February 8, 2019, the Court denied defendant's motion and

directed plaintitTs to submit another revised calculation damages, attorneys' fees and costs;

and on February 20, 2019, plaintiffs submitted their revised calculation damages, attorneys'

fees and costs with supporting evidence requesting that the Court award the following

amounts to plaintiffs: (a) damages, inclusive of penalties and late fees through November 15,

2017, in the amount of $635,557.95, (b) interest on damages for the period November 16,

2017 - through the date judgment is entered in the amount of $131.41 per day; (c) legal

fees and costs in the amount of $249,079.23; (d) interest on legal fees and costs for the

period December 27, 2017 - February 14, 2019 in the amount of $15,896.28; (e)

additional interest on legal fees and costs in the an1ount of $54.60 per day from February

15, 20 19 through the date judgment is entered.

       NOW, THEREFORE, it is

       ORDER, ADJUDGED AND DECREED, that p laintiffs Leeber Realty LLC and

Bernard Cohen, each having an address at 6380 Commons Circle, # 202, West Palm

Beach, FL 33417, shall have judgment against and shall rec<;)Ver from defendant Trustee

Bank, a federal savings bank with its home office at 5 Sarnowski Drive Glenville, NY

12302, damages in the amount of $635,557.95, plus foterest on damages at the rate of 8%

per annum in the amount of $69,778.71, plus legal fees and costs in the amount of

$236,248.98, plus interest at the rate of 8% per annum on. legal fees and costs in the

amount of $11 .875.48; and plajntiffs shall recover post-j udgment interest on all damages,




                                         Page 2 of3
  Case 7:17-cv-02934-KMK-LMS Document 143 Filed 07/22/19 Page 3 of 3




attorneys' fees and costs awarded by this Court from May l, 2019 at the rate of 2.41 % per

annum (as calculated pursuant to 28 U.S.C. § 196l(a)).


Date:




                                       Page 3 of 3
